Citation Nr: 0722967	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder and, if so, whether entitlement to 
service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from June 1982 to November 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal. 

As discussed below, the claim for entitlement to service 
connection for a psychiatric disorder has been reopened.  The 
issue of entitlement to service connection for a psychiatric 
disorder, however, will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  A January 1991 BVA decision determined that a psychiatric 
disorder was not incurred in, or aggravated by, military 
service.  The veteran was notified of the 1991 BVA decision 
and he did not appeal.  

2.  Information received since the 1991 BVA decision is new 
and raises a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disorder.

3.  The evidence does not demonstrate the presence of 
diabetes mellitus in service or during the first post-service 
year; the first evidence of diabetes mellitus is many years 
after service. 




CONCLUSIONS OF LAW

1. The January 1991 BVA decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received; the claim of 
entitlement to service connection for psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131, 1132, 1137, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) also apply to the degree of disability and the 
effective date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to service connection.  
The VCAA notice provided to the veteran addressed the 
necessity for new and material evidence.  

The May 2002 VCAA letter explained the nature of new and 
material evidence required to reopen the psychiatric disorder 
claim and that this information should not be redundant with 
information considered in the last final decision.  The May 
2002 letter to the veteran advised him: what the evidence 
must show to establish entitlement; what they still needed 
from him (authorization for release of information; separate 
forms for each doctor or hospital that treated him); that he 
should identify any additional information he wanted VA to 
obtain; what VA would do to assist; and pledged to keep him 
informed of the processing of his claim.  In light of the 
fact that the Board determines below that new and material 
evidence has been received to reopen the claim for a 
psychiatric disorder, no further discussion of this facet of 
the requisite notice is necessary to that claim.

In this case, in another letter dated in May 2002, which was 
followed by a July 2002 adjudication of the claim, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for entitlement 
to service connection for diabetes mellitus, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of, or to submit any 
further evidence that was relevant to the claim.  He was 
informed in the March letter of all aspects of the diabetes 
mellitus claim and that the evidence submitted had to show a 
nexus between his claimed disability and his active service.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The RO's specific efforts to develop the claim are set forth 
in the discussion below.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and 
personnel records, post-service VA medical records, copies of 
private pre-service medical records submitted by the veteran, 
and documents considered in the 1990 rating decision and the 
1991 BVA decision, to include a 1990 transcript of a hearing 
at the St. Petersburg RO.   In light of the fact that service 
connection is not established for diabetes mellitus, the 
failure by the RO to address the degree of disability or the 
effective date of an award is not prejudicial to the veteran 
as no disability rating or effective date will be assigned.      

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  

New and Material Evidence to Reopen a Claim for Service 
Connection for a Psychiatric Disorder 

The regulation applicable to that which constitutes new and 
material evidence, 38 C.F.R. § 3.156(a), was amended, 
effective August 29, 2001.  The veteran's current claim was 
received after August 29, 2001, in March 2002.  Accordingly, 
the Board will apply the current standard to his appeal.  

The Board denied the appeal in January 1991 finding that the 
veteran was hospitalized prior to service and that the pre-
existing disability was not aggravated by service.  The BVA 
decision was not appealed.  The veteran subsequently asked in 
March 2002 that the claim be reopened.   

The Board notes, as set forth above, that the RO determined 
that new and material evidence to reopen the previously 
denied claim for a psychiatric disorder had not been 
received.  Nonetheless, the Board has the jurisdictional 
responsibility to consider whether it is proper to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  The 
Board does not have jurisdiction to consider a previously 
denied claim unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  Jackson, 256 F.3d at 1369-70; Barnett, 83 F.3d at 
1383.

The current provisions of 38 C.F.R. § 3.156(a), applicable in 
this case, provide that "new evidence" is evidence not 
previously submitted to agency decisionmakers.  'Material 
evidence' means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonably possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This is evidence which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Court has also held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran asserts that he suffered aggravation of a pre-
existing psychiatric disorder while serving on active duty.  

The service medical records of the veteran reflect that the 
veteran was hospitalized for nine days for a psychiatric 
condition in Connecticut prior to entering active service.  
In May 1982, he sought a private psychiatric evaluation from 
the Shoreline Mental Health Center, Inc., in connection with 
his desire to be admitted to the military.  That evaluation, 
which he submitted with his enlistment application, stated, 
in relevant part:

Although this gentleman may have some adjustment 
problems there seemed to be no contra-indication to his 
being employed in any capacity for which he is fit and 
specifically no contra-indication to entering the 
military.  In fact, this might indeed provide just the 
setting in which he could further develop both 
personally and professionally.

In February 1983, the veteran complained of multiple 
superficial scratches.  He awoke that morning with scratches 
on his posterior left shoulder and arm.  He assumed that the 
scratches were made by another person.  The assessment was 
multiple incisions, apparently made with sharp instrument.  
Due to the number of incisions and the care with which they 
were made, it appeared that it would have taken a 
considerable period of time (several minutes) to inflict 
them.  Self infliction was a possibility but was considered 
unlikely due to the location and pattern of cuts on the left 
shoulder.  

In October 1983, while on active duty, a psychiatric note was 
prepared in his medical record when he reported several 
threats to his life after he turned in other naval personnel 
for drug abuse.  The psychiatric report prepared at that time 
noted the hospitalization for psychiatric distress prior to 
the appellant's military service.  He reported that numerous 
superficial scratches had been inflicted upon him one night 
while he slept.  Later, after turning in two shipmates for 
smoking marijuana, he claimed he was assaulted by crewmembers 
who called him 'narc' and made verbal threats against him.  
He further reported that another night while on fantail 
watch, he was approached by an unknown assailant who 
attempted to push him overboard.  The report indicated that 
the member's account of these incidents to various personnel 
over the past several months had always been consistent.  The 
report also noted that the member had been hospitalized for 
nine days prior to his period of active duty after civilian 
job related pressures while a safety inspector in a 
commercial shipyard had taken their toll.  The review 
included the member's report of a reported diagnosis of 
paranoid schizophrenia given during the pre-service 
hospitalization.  The assessment provided in the report was 
that the veteran had several fairly classical paranoid 
personality traits with a fairly well-developed delusional 
system.  Reality testing was intact, however, and at that 
time he was fully functional."

In October 1984, he claimed to be both bi-sexual and 
homosexual and was afforded early release from his service 
obligation.  

Upon the veteran's discharge from the Naval Service in 
November 1984, the discharge physical included a note, signed 
by the veteran, which addressed his pre-service 
hospitalization:  "Treated in a psych ward for paranoid 
schitzo.  Follow up treatment and tests concluded, I was 
found to be O.K. at a later date. (Documented)  1980."  In 
the summary of current defects and diagnoses, the examining 
physician further stated in the November 1984 discharge 
physical: "History of psychiatric admission-paranoid 
schizophrenia ruled out."  In an additional note included 
within the discharge physical, it was noted by the veteran 
that he was:  "[p]resently being discharged on the grounds 
of Bisexuality.  As well as not meeting the weight standards.  
I have admitted to Homosexual acts, but prefer female sexual 
partners to males.  I will not exclude male sexual partners 
if they are available / but prefer females." 

Several years after military service, he filed a claim for 
service connection for a psychiatric condition.  VA Medical 
Center (VAMC) records reflect that just prior to his claim, 
he was hospitalized for 18 days at the VAMC for a psychiatric 
condition diagnosed as bipolar illness.  

In April 1989, the veteran was admitted to a VA medical 
center, stating on admission that he had been hospitalized 
prior to military service for paranoid schizophrenia.  He 
reported no hospitalizations since that time and was 
diagnosed with bipolar illness and personality disorder.  In 
May 1989, he was admitted to a VA Domiciliary and resided in 
that facility until October 1989, with one interval of 
hospitalization in a VA Medical Center from September to 
October 1989.  His diagnosis during this second VA 
hospitalization in 1989 was bipolar disorder.  

In his 2002 filing, the veteran offered additional details 
after his claim to reopen was denied by the rating 
specialist.  In this August 2002 statement, the veteran 
claims:

        I was hospitalized prior to enlistment for being 
paranoid-and enlisted
after coaching from a recruiter.  My mental health 
deteriorated while on active duty and I cut myself with 
a razor blade.  I was seen by the doctor and the priest.  
It was determined that these wounds were not life 
threatening and I was put back to work.  Only later in 
1986-87 was I diagnosed with bi-polar disorder.  I am 
also type II diabetic.  I became so paranoid of my 
shipmates that I told the chain of command that I was 
gay in order to get out of the Navy.  I felt my crew was 
out to harm me.  

The information provided, corroborated in part by the 
veteran's service medical records which reflect the existence 
of non-life threatening cuts contributes to a more complete 
picture of the circumstances surrounding the veteran's claim 
of aggravation to his existing psychiatric disability.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In addition, evidence dated in February 1981 has been 
received, which shows that the veteran was hospitalized 
during that month and diagnosed as having paranoid 
schizophrenia.  

The Board finds that the information provided by the veteran 
in his statement and the pre-service hospitalization records 
are new evidence, in that they were not before the Board in 
the 1991 decision, and they are not redundant.  As noted 
above, at this stage of the proceedings new evidence is 
presumed to be credible, and it is not tested for weight at 
this stage of the inquiry.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Thus, the Board also finds that it is material, 
as it contributes to a more complete picture of the 
circumstances surrounding the extent of pre-service 
disability and alleged aggravation of the veteran's 
disability, and it is sufficiently significant that the 
veteran's claim cannot be fairly considered without it.  
Thus, the Board finds that new and material evidence has been 
received, and the claim for service connection for a 
psychiatric disorder is hereby reopened.  38 C.F.R. 
§ 3.156(a) (2006).

Service Connection for Diabetes Mellitus

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  

Some chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

With regard to the veteran's claim for service connection for 
diabetes mellitus, there is not one scintilla of evidence 
supporting a relationship between military service and the 
veteran's present condition.  Service medical records provide 
no indication of this condition during the period of active 
duty.  Moreover, no evidence has been offered that the 
veteran was diagnosed with this condition prior to the late 
1980s.  The veteran has provided no claim that this condition 
had even the remotest relationship to his service between 
June 1982 and November 1984, or in the one-year presumptive 
period following service.   

With respect to the requirement of a medical nexus, no 
competent medical nexus exists. That is, no competent medical 
evidence attributed diabetes mellitus to the veteran's 
military service. To the extent that the veteran himself is 
attempting to provide a nexus between his claimed 
disabilities and his military service, his statements are not 
probative of a nexus between the conditions and military 
service. See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In the absence of evidence showing the veteran had 
manifestations of diabetes mellitus in service and the lack 
of a nexus between diabetes mellitus and service, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for diabetes 
mellitus.  The benefit sought on appeal for this claim is 
accordingly denied. 

It is noted that the veteran has not been provided with a 
medical examination in connection with his claim for diabetes 
mellitus.  Pursuant to the Court's decision in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the first element to be 
addressed when determining whether a VA examination is 
required is whether there is competent evidence of a current 
disability.  The medical records indicate that the veteran 
has diabetes mellitus.  The second element to be addressed is 
whether the evidence establishes that the veteran suffered an 
in-service event, injury or disease.  In this case, there is 
no evidence that the veteran had diagnosed diabetes mellitus 
in service or manifestations thereof.  In fact, neither the 
veteran's discharge medical history or physical examination 
reveal any complaints or abnormal findings pertaining to 
diabetes mellitus.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
no competent evidence which supports a connection between 
currently diagnosed diabetes mellitus and service.  As the 
Board has concluded above that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection, a VA examination is not required in this case.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.  

Service connection for diabetes mellitus is denied.


	(CONTINUED ON NEXT PAGE)





REMAND

The claim for entitlement to service connection for a 
psychiatric disorder must be remanded, in part, to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  A notice which complies with the above criteria 
must be provided to the veteran concerning the issue of 
entitlement to service connection for a psychiatric disorder.  

In addition, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date, if service connection is granted on appeal.  38 C.F.R. 
§ 3.159(b)(1) (2006).  This notice should also be provided on 
remand.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Upon a review of the record, the Board has 
determined that a VA psychiatric examination is necessary in 
this case in order to obtain a medical opinion regarding 
whether the veteran's current psychiatric disability pre-
existed service and was aggravated thereby or whether the 
disease first manifested in service or after service.  

In addition, it is noted that the veteran receives medical 
care through VA.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Moreover, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c) (2006).  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from May 2002 to the present and associate them with 
the claims folder.

Accordingly, the case is REMANDED to the AMC for the 
following:

1.  The AMC must ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006).  In 
particular, VA must send a notice that 
informs the claimant of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim for 
service connection for a psychiatric 
disorder; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must ask the 
claimant provide any evidence in his 
possession that pertains to the claim.  
In addition, the letter must explain the 
information or evidence needed to 
establish a disability rating or an 
effective date, if service connection is 
granted on appeal, as outlined by the 
Court in Dingess, supra.

2.  The RO should obtain VA medical 
treatment records pertaining to the 
veteran's psychiatric disorder(s) that 
are dated from May 2002 to the present 
and associate them with the claims file.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that necessary 
authorization forms are completed.  

3.  VA should arrange for the veteran to 
be afforded a VA psychiatric examination 
to ascertain the current nature, extent 
of severity, and etiology of any current 
psychiatric disability.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.

The examiner should express opinions as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that any current psychiatric condition is 
related to the veteran's period of active 
service; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that any currently diagnosed 
psychiatric condition pre-existed the 
veteran's period of active service; and 
(3) if any currently diagnosed 
psychiatric disability did pre-exist any 
period of service, in the examiner's 
opinion, whether it is at least as likely 
as not (50 percent or more probability) 
that the disorder increased in severity 
during any period of active military 
service and, if so, whether such increase 
in disability was due to the natural 
progress of the condition.  If the 
condition is found to have increased in 
severity during active military service, 
the examiner should specifically address 
the matter of whether the underlying 
disability, as opposed to just the 
symptoms, worsened during such service.  
If the veteran is not currently diagnosed 
as having paranoid schizophrenia, the 
examiner should provide an explanation 
for the change in diagnosis.

4.  Following completion of the above 
development, the AMC should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative. The requisite period 
of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and to further develop the veteran's claim.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


